COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       RSS MSBAM2014C17-TX HAH, LLC v. Houston Airport Hospitality
                           LP, Pacifica Host, Inc. and Pacifica Harbor View Two, L.P.

Appellate case number:     01-21-00042-CV

Trial court case number: 2018-06512

Trial court:               133rd District Court of Harris County

         On September 21, 2021, our court issued an order abating this appeal and remanding to the
trial court to issue findings of fact and conclusions of law. The findings of fact and conclusions of
law were due within 30 days and supplemental clerk’s record containing the findings of fact and
conclusions of law was due within 40 days. On October 28, 2021, the trial court clerk filed an
information sheet indicating that the requested findings of fact and conclusions of law are not in
the trial court record.
         On November 19, 2021, appellant filed a motion (1) asserting that the trial court failed to
comply with our order and (2) on that basis, requesting that our court lift the abatement, reverse
the trial court’s judgment, and remand the case for a new trial before a different judge. Appellees
filed a response in opposition to the motion. Upon consideration of appellant’s motion and
appellees’ response, the motion is denied.
       We continue the abatement and order the trial court to cause the requested findings of fact
and conclusions of law to be filed in supplemental clerk’s record in this Court within 10 days of
this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: ___December 9, 2021___